



Exhibit 10.2


 


 
INVESCO LTD.
 
2008 GLOBAL EQUITY INCENTIVE PLAN
 
(Amended and Restated Effective January 1, 2015)
 
 
1.  
Purpose

 
The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a long-term incentive plan providing incentives directly linked to Shareholder
value.  Certain terms used herein have definitions given to them in the first
place in which they are used.
 
 
2.  
Definitions

 
For purposes of the Plan, the following terms are defined as set forth below:
 
“Affiliate” means a corporation or other entity controlled by, controlling or
under common control with, the Company.
 
“Applicable Exchange” means the New York Stock Exchange or such other securities
exchange as may at the applicable time be the principal market for the Shares.
 
“Award” means an Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit or Other Stock-Based Award granted pursuant to the terms of the Plan.
 
“Award Agreement” means a written document or agreement setting forth the terms
and conditions of a specific Award.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means, with respect to a Participant, unless otherwise provided in an
Award Agreement, (i) if such Participant is at the time of a Termination of
Service a party to an Individual Agreement at the time of the Termination of
Service which defines such term (or word(s) of similar meaning), the meaning
given in such Individual Agreement or (ii) if there is no such Individual
Agreement or if it does not define Cause (or word(s) of similar meaning):  (A)
commission of (1) a felony (or its equivalent in a non-United States
jurisdiction) or (2) other conduct of a criminal nature that has or is likely to
have an adverse effect on the reputation or standing in the community of the
Company or an Affiliate or that legally prohibits the Participant from working
for the Company and its Affiliates; (B) breach by the Participant of a
regulatory rule that adversely affects the Participant’s ability to perform the
Participant’s principal employment duties to the Company and its Affiliates; or
(C) deliberate failure on the part of the Participant (1) to perform the
Participant’s principal employment duties, (2) to comply with the material
policies of the Company and its Affiliates, (3) to follow specific reasonable
directions received from the Company and its Affiliates or (4) to comply in all
material respects with covenants contained in any Individual Agreement or Award
Agreement to which the Participant is a party.  With respect to a Participant’s
termination of directorship, “Cause” shall include only an act or failure to act
that constitutes cause for removal of a director under the Company’s Bye-Laws.
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

    “Change in Control” means any of the following events:
 
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of either (A) the then outstanding shares
of the Company (the “Outstanding Company Shares”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control:  (1) any
acquisition directly from the Company; (2) any acquisition by the Company; (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (4)
any acquisition pursuant to a transaction which complies with clauses (A), (B)
and (C) of subsection (iii) below; or
 
(ii) individuals who, as of January 1, 2015, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
January 1, 2015 whose election, or nomination for election by the Company’s
Shareholders, was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (each, a “Corporate Transaction”), in
each case, unless, following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Shares and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation or other entity resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction of the Outstanding Company Shares and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan or related trust of the Company or such corporation resulting from
such Corporate Transaction) beneficially owns, directly or indirectly,
twenty-five percent (25%) or more of, respectively, the then outstanding shares
of the corporation resulting from such Corporate Transaction or the combined
voting power of the then outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Corporate
Transaction and (C) at least a majority of the members of the board of directors
of the corporation (or other governing board of a non-corporate entity)
resulting from such Corporate Transaction were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Corporate Transaction; or
 
(iv) approval by the Shareholders of the Company of a complete liquidation or
dissolution of the Company.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department.  Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.
 
“Committee” means a committee or subcommittee of the Board appointed from time
to time by the Board, which committee or subcommittee shall consist of two or
more non-employee directors, each of whom is intended to be, to the extent
required by Rule 16b-3 of the Exchange Act, a “non-employee director” as defined
in Rule 16b-3 of the Exchange Act and, to the extent required by Section 162(m)
of the Code, an “outside director” as defined under Section 162(m) of the
Code.  If at any time such a Committee has not been so designated, the
Compensation Committee of the Board shall constitute the Committee, or if there
shall be no Compensation Committee of the Board, the Board shall constitute the
Committee, and all references herein to the Committee shall be deemed to be
references to the Board.
 
“Company” means Invesco Ltd., a Bermuda exempted company.
 
“Disability” means, with respect to a Participant, unless otherwise provided in
an Award Agreement, (i) a “disability” (or words of similar meaning) as defined
in any Individual Agreement to which the Participant is a party or (ii) if there
is no such Individual Agreement or it does not define “disability” (or words of
similar meaning), (A) a permanent and total disability as determined under the
Company’s long-term disability plan applicable to the Participant or (B) if
there is no such plan applicable to the Participant, “Disability” as determined
by the Committee.  The Committee may require such medical or other evidence as
it deems necessary to judge the nature and permanency of the Participant’s
condition.  Notwithstanding the foregoing, with respect to an Incentive Stock
Option, “Disability” shall mean a “Permanent and Total Disability” as defined in
Section 22(e)(3) of the Code and, with respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, “Disability” shall mean “disability” as defined under Section 409A of
the Code.
 
“Disaffiliation” means a Subsidiary’s, Affiliate’s or division’s ceasing to be a
Subsidiary, Affiliate or division for any reason (including, without limitation,
as a result of a public offering, or a spinoff or sale by the Company, of the
stock of the Subsidiary or Affiliate or a sale of a division of the Company and
its Affiliates).
 
“Eligible Individuals” means non-employee directors, officers, employees and
consultants of the Company or any of its Subsidiaries or Affiliates, and
prospective officers, employees and consultants who have accepted offers of
employment or consultancy from the Company or its Subsidiaries or Affiliates.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.  Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor provision of the Exchange Act.
 
“Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a Share on the Applicable Exchange as reported by such
Applicable Exchange on the date of measurement or, if Shares were not traded on
the Applicable Exchange on such measurement date, then on the next preceding
date on which Shares were traded, all as reported by such source as the
Committee may select.  If the Shares are not listed on a national securities
exchange, Fair Market Value shall be determined by the Committee in its good
faith discretion.
 
“Free-Standing SAR” has the meaning set forth in Section 6(c).
 
 

 
 
 
 

--------------------------------------------------------------------------------

 

“Good Reason” means, with respect to a Participant, unless otherwise provided in
an Award Agreement, during the 24-month period following a Change in Control,
actions taken by the Company or its Affiliate resulting in a material negative
change in the employment relationship of the Participant who is an officer or an
employee including, without limitation:
 
(i) the assignment to the Participant of duties materially inconsistent with the
Participant’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or a material diminution
in such position, authority, duties or responsibilities, in each case from those
in effect immediately prior to the Change in Control;
 
(ii) a material reduction of the Participant’s aggregate annual compensation,
including, without limitation, base salary and annual bonus, from that in effect
immediately prior to the Change in Control;
 
(iii) a change in the Participant’s principal place of employment that increases
the Participant’s commute by 40 miles or materially increases the time of the
Participant’s commute as compared to the Participant’s commute immediately prior
to the Change in Control; or
 
(iv) any other action or inaction that constitutes a material breach by the
Company or an Affiliate of any Individual Agreement.
 
In order to invoke a Termination of Service for Good Reason, a Participant must
provide written notice to the Company or Affiliate with respect to which the
Participant is employed or providing services of the existence of one or more of
the conditions constituting Good Reason within ninety (90) days following the
Participant’s knowledge of the initial existence of such condition or
conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have thirty (30) days following receipt of such
written notice (the “Cure Period”) during which it may remedy the condition.  In
the event that the Company or Affiliate fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) must
occur, if at all, within two (2) years following such Cure Period in order for
such termination as a result of such condition to constitute a Termination of
Service for Good Reason.
 
“Grant Date” means (i) the date on which the Committee by resolution selects an
Eligible Individual to receive a grant of an Award and determines the number of
Shares to be subject to such Award or (ii) such later date as the Committee
shall provide in such resolution.
 
“Incentive Stock Option” means any Option that is designated in the applicable
Award Agreement as an “incentive stock option” within the meaning of Section 422
of the Code, and that in fact so qualifies.
 
“Individual Agreement” means a written employment, consulting or similar
agreement between a Participant and the Company or one of its Subsidiaries or
Affiliates.
 
“ISO Eligible Employees” means an employee of the Company, any subsidiary
corporation (within the meaning of Section 424(f) of the Code) or parent
corporation (within the meaning of Section 424(e) of the Code).
 
“Nonqualified Option” means any Option that is not an Incentive Stock Option.
 
“Option” means an Incentive Stock Option or Nonqualified Option granted under
Section 6.

 
 
 
 

--------------------------------------------------------------------------------

 

 
“Other Stock-Based Award” means Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based upon, Shares,
including (without limitation), unrestricted stock, dividend equivalents and
convertible debentures.
 
“Participant” means an Eligible Individual to whom an Award is or has been
granted.
 
“Performance Goals” means the performance goals established by the Committee in
connection with the grant of Awards.  In the case of Qualified Performance-Based
Awards, (i) such goals shall be based on the attainment of specified levels of
one or more of the following measures with regard to the Company (or a
Subsidiary, division, or other operational unit of the Company):  operating
revenues, annual revenues, net revenues, clients’ assets under management
(“AUM”), gross sales, net sales, net asset flows, revenue weighted net asset
flows, cross selling of investment products across regions and distribution
channels, investment performance by account or weighted by AUM (relative and
absolute performance), investment performance ratings as measured by recognized
third parties, risk adjusted investment performance (information ratio, sharpe
ratio), expense efficiency ratios, expense management, operating margin, and net
operating margin, net revenue yield on AUM, client redemption rates and new
account wins and size of pipeline, market share, customer service measures or
indices, success of new product launches as measured by revenues, asset flows,
AUM, and investment performance, profit margin, operating profit margin,
earnings (including earnings before taxes, earnings before interest and taxes or
earnings before interest, taxes, depreciation and amortization), earnings per
share, diluted earnings per share growth, operating income, pre- or after-tax
income, net income, free cash flow (operating cash flow less capital
expenditures), cash flow per share, return on equity (or return on equity
adjusted for goodwill), return on capital (including return on total capital or
return on invested capital), return on investment, stock price appreciation,
total shareholder return (measured in terms of stock price appreciation and
dividend growth), cost control, business expansion or consolidation,
diversification of AUM by investment objectives, growth in global position (AUM
domiciled outside of United States), diversified distribution channels,
successful integration of acquisitions, market value of a business or group
based on independent third-party valuation, or change in working capital, and
(ii) such Performance Goals shall be set by the Committee within the time period
prescribed by Section 162(m) of the Code.
 
“Performance Period” means that period established by the Committee during which
any Performance Goals specified by the Committee with respect to such Award are
to be measured.
 
 “Plan” means this Invesco Ltd. 2008 Global Equity Incentive Plan, as set forth
herein and as hereafter amended from time to time.
 
“Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption, as provided in Section 11.
 
“Restricted Stock” means an Award granted under Section 7.
 
“Restricted Stock Unit” means an Award granted under Section 8.
 
           “Restriction Period” means, with respect to Restricted Stock and
Restricted Stock Units, the period commencing with the date of such Restricted
Stock Award for which vesting restrictions apply and ending upon the expiration
of the applicable vesting conditions and/or the achievement of the applicable
Performance Goals (it being understood that the Committee may provide that
restrictions shall lapse with respect to portions of the applicable Award during
the Restriction Period).

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
“Retirement” means, unless otherwise provided in the Award Agreement, the
Participant’s Termination of Service other than for Cause after the attainment
of age fifty-five (55) and (i) with respect to any Award with a Grant Date prior
to February 1, 2009, at least five years of service, and (ii) with respect to
any Award with a Grant Date on or after February 1, 2009, at least ten years of
service,.
 
“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.
 
“Share” or “Shares” means common shares, par value $0.20 each, of the Company or
such other equity securities that may become subject to an Award.
 
“Shareholder” has the same meaning as the term “Member” in the Companies Act
1981 of Bermuda.
 
“Stock Appreciation Right” means an Award granted under Section 6(c).
 
“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a fifty
percent (50%) voting or profits interest is owned, directly or indirectly, by
the Company or any successor to the Company.
 
“Tandem SAR” has the meaning set forth in Section 6(c).
 
“Ten Percent Shareholder” means a person owning shares possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company, any subsidiary corporation (within the meaning of Section 424(f) of the
Code) or parent corporation (within the meaning of Section 424(e) of the Code).
 
“Term” means the maximum period during which an Option or Stock Appreciation
Right may remain outstanding as specified in the applicable Award Agreement.
 
“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services (including as a director) for,
the Company and any of its Subsidiaries or Affiliates.  Unless otherwise
determined by the Committee, (i) if a Participant’s employment with the Company
and its Affiliates terminates but such Participant continues to provide services
to the Company and its Affiliates in a non-employee capacity, such change in
status shall not be deemed a Termination of Service and (ii) a Participant
employed by, or performing services for, a Subsidiary or an Affiliate or a
division of the Company shall be deemed to incur a Termination of Service if, as
a result of a Disaffiliation, such Subsidiary, Affiliate, or division ceases to
be a Subsidiary, Affiliate or division, as the case may be, and the Participant
does not immediately thereafter become an employee of, or service provider for,
the Company or another Subsidiary or Affiliate.  Temporary absences from
employment because of illness, vacation or leave of absence and transfers among
the Company and its Subsidiaries and Affiliates shall not be considered
Terminations of Employment.  With respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, “Termination of Service” shall mean a “separation from service” as
defined under Section 409A of the Code.
 
 
3.  
Administration

 
(a) Commmittee.  The Plan shall be administered by the Committee.  The Committee
shall, subject to Section 11, have plenary authority to grant Awards pursuant to
the terms of the Plan to Eligible Individuals.  Among other things, the
Committee shall have the authority, subject to the terms and conditions of the
Plan:
 
(i) to select the Eligible Individuals to whom Awards may from time to time be
granted;
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(ii) to determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Units, Other Stock-Based Awards, or any combination
thereof, are to be granted hereunder;
 
(iii) to determine the number of Shares to be covered by each Award granted
hereunder;
 
(iv) to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;
 
(v) subject to Sections 11 and 12, to modify, amend or adjust the terms and
conditions of any Award;
 
(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;
 
(vii) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any Award Agreement relating thereto);
 
(viii) subject to Section 11, to accelerate the vesting or lapse of restrictions
of any outstanding Award, based in each case on such considerations as the
Committee in its sole discretion determines;
 
(ix) to decide all other matters to be determined in connection with an Award;
 
(x) to determine whether, to what extent and under what circumstances cash,
Shares and other property and other amounts payable with respect to an Award
under the Plan shall be deferred either automatically or at the election of the
Participant;
 
(xi) to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable;
 
(xii) to otherwise administer the Plan; and
 
(xiii) solely to the extent permitted under applicable law and Section 11, to
delegate any of its authority to administer the Plan to any person or persons
selected by the Committee and such person or persons shall be deemed to be the
Committee with respect to, and to the extent of, its or their authority.
 
(b) Procedures.
 
(i) The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and subject to Section 11,
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it.
 
(ii) Subject to Section 11(c), any authority granted to the Committee may also
be exercised by the full Board.  To the extent that any permitted action taken
by the Board conflicts with action taken by the Committee, the Board action
shall control.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(c) Discretion of Committee.  Any determination made by the Committee or an
appropriately delegated person or persons with respect to the Plan or any Award
shall be made in the sole discretion of the Committee or such delegate, unless
in contravention of any express term of the Plan, including, without limitation,
any determination involving the appropriateness or equitableness of any
action.  All decisions made by the Committee or any appropriately delegated
person or persons shall be final and binding on all persons, including the
Company, Participants and Eligible Individuals.  Notwithstanding the foregoing,
following a Change in Control, any determination by the Committee as to whether
“Cause” exists shall be subject to de novo review.
 
(d) Cancellation or Suspension.  Subject to Section 6(e), the Committee or an
appropriately delegated person or persons shall have full power and authority to
determine whether, to what extent and under what circumstances any Award shall
be canceled or suspended.  In particular, but without limitation, all
outstanding Awards to any Participant may be canceled if the Participant,
without the consent of the Committee, while employed by, or providing services
to, the Company or after a Termination of Service, becomes associated with,
employed by, renders services to, or owns any interest in (other than any
nonsubstantial interest, as determined by the Committee or any appropriately
delegated person or persons), any business that is in competition with the
Company or its Affiliates or with any business in which the Company or its
Affiliates has a substantial interest, as determined by the Committee or any
appropriately delegated person or persons.
 
(e) Award Agreements.  The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written (or electronic) Award Agreement,
which shall be delivered to the Participant receiving such Award upon, or as
promptly as is reasonably practicable following, the grant of such
Award.  Unless otherwise specified by the Committee, in its sole discretion, or
otherwise provided in the Award Agreement, the effectiveness of an Award shall
be subject to the Award Agreement’s being signed or otherwise accepted by the
Company and the Participant receiving the Award (including by electronic
delivery).  Award Agreements may be amended only in accordance with Section 12.
 
 
4.  
Shares Subject to Plan

 
(a) Plan Maximums.  The maximum number of Shares that may be issued pursuant to
Awards under the Plan shall be (i) 20,000,000, plus (ii) a number of Shares
subject to outstanding equity awards granted prior to the Effective Date of the
Plan under other equity plans or programs of the Company and its Affiliates to
the extent such Shares are forfeited under such other plans, but not to exceed
10,000,000 Shares.  The maximum number of Shares that may be issued pursuant to
Options intended to be Incentive Stock Options shall be 6,000,000 Shares. Shares
subject to an Award under the Plan may be authorized and unissued Shares or
Shares held by the Company as treasury shares.
 
(b) Individual Limits.  No Participant may be granted Awards as Qualified
Performance-Based Awards covering in excess of 2,000,000 Shares during any
calendar year.
 
(c) Rules for Calculating Shares Delivered; No “Share Recycling” for Options or
Stock Appreciation Rights.
 
(i) To the extent that any Award is forfeited or terminates, expires or lapses
without being exercised, or that any Award is settled for cash, the Shares
subject to such Awards not delivered as a result thereof shall not be deemed to
have been delivered for purposes of the limits set forth in Section 4(a).
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(ii) If the tax withholding obligations relating to any Award of Restricted
Stock or Award of Restricted Stock Units are satisfied by delivering Shares to
the Company (by either actual delivery or by attestation), only the number of
Shares issued net of the Shares delivered or attested to shall be deemed issued
for purposes of the limits set forth in Section 4(a).  For the avoidance of
doubt, to the extent any Shares subject to an Option or a Stock Appreciation
Right are withheld to satisfy the exercise price and/or the tax withholding
obligations relating to such an Option or Stock Appreciation Right, such Shares
shall be counted as Shares that were issued for purposes of the limits set forth
in Section 4(a).
 
(d) Adjustment Provision.
 
(i) In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, or similar event affecting the Company or
any of its Subsidiaries (each, a “Corporate Event”) or a stock dividend, stock
split, reverse stock split, separation, spinoff, Disaffiliation, reorganization,
extraordinary dividend of cash or other property, share combination, or
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), the Committee or the Board shall make such equitable
and appropriate substitutions or adjustments to (A) the aggregate number and
kind of Shares or other securities reserved for issuance and delivery under the
Plan, (B) the various maximum limitations set forth in Sections 4(a) and 4(b)
upon certain types of Awards and upon the grants to individuals of certain types
of Awards, (C) the number and kind of Shares or other securities subject to
outstanding Awards and (D) the exercise price of outstanding Awards.
 
(ii) In the case of Corporate Events, such adjustments may include, without
limitation, (A) the cancellation of outstanding Awards in exchange for payments
of cash, securities or other property or a combination thereof having an
aggregate value equal to the value of such Awards, as determined by the
Committee or the Board in its sole discretion (it being understood that in the
case of a Corporate Event with respect to which Shareholders receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Committee that the value of an
Option or Stock Appreciation Right shall for this purpose be deemed to equal the
excess, if any, of the value of the consideration being paid for each Share
pursuant to such Corporate Event over the exercise price of such Option or Stock
Appreciation Right shall conclusively be deemed valid) and (B) the substitution
of securities or other property (including, without limitation, cash or other
securities of the Company and securities of entities other than the Company) for
the Shares subject to outstanding Awards.
 
(iii) In connection with any Disaffiliation, separation, spinoff, or other
similar event, the Committee or the Board may arrange for the assumption of
Awards, or replacement of Awards with new awards based on securities or other
property (including, without limitation, other securities of the Company and
securities of entities other than the Company), by the affected Subsidiary,
Affiliate, or division or by the entity that controls such Subsidiary,
Affiliate, or division following such event (as well as any corresponding
adjustments to Awards that remain based upon Company securities).
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(iv) The Committee may, in its discretion, adjust the Performance Goals
applicable to any Awards to reflect any unusual or non-recurring events and
other extraordinary items, impact of charges for restructurings, discontinued
operations and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other Company filings with the Securities and
Exchange Commission; provided, however, that no such modification shall be made
if the effect would be to cause an Award that is intended to be a Qualified
Performance-Based Award to no longer constitute a Qualified Performance-Based
Award.  If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company or the applicable
subsidiary, division or other operational unit of, or the manner in which any of
the foregoing conducts its business, or other events or circumstances render the
Performance Goals to be unsuitable, the Committee may modify such Performance
Goals or the related minimum acceptable level of achievement, in whole or in
part, as the Committee deems appropriate and equitable; provided, however, that
no such modification shall be made if the effect would be to cause an Award that
is intended to be a Qualified Performance-Based Award to no longer constitute a
Qualified Performance-Based Award.
 
(e) Section 409A.  Notwithstanding the foregoing:  (i) any adjustments made
pursuant to Section 4(d) to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; (ii) any adjustments made pursuant
to Section 4(d) to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code; and (iii) in any event, neither the Committee nor the Board shall have
the authority to make any adjustments pursuant to Section 4(d) to the extent the
existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code at the Grant Date to be subject thereto.
 
 
5.  
Eligibility

 
Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to ISO Eligible Employees.
 
 
6.  
Options and Stock Appreciation Rights

 
(a)  Types of Options.  Options may be of two types:  Incentive Stock Options
and Nonqualified Options.  The Award Agreement for an Option shall indicate
whether the Option is intended to be an Incentive Stock Option or a Nonqualified
Option.
 
(b)  Incentive Stock Option Limitations.  To the extent that the aggregate Fair
Market Value (determined as of the Grant Date) of the Shares with respect to
which Incentive Stock Options are exercisable for the first time during any
calendar year under the Plan and/or any other stock option plan of the Company,
any subsidiary corporation (within the meaning of Section 424(f) of the Code) or
parent corporation (within the meaning of Section 424(e) of the Code) exceeds
one hundred thousand dollars ($100,000), such Options shall be treated as
Nonqualified Options.  If an ISO Eligible Employee does not remain employed by
the Company, any subsidiary corporation (within the meaning of Section 424(f) of
the Code) or parent corporation (within the meaning of Section 424(e) of the
Code) at all times from the time an Incentive Stock Option is granted until
three (3) months prior to the date of exercise thereof (or such other period as
required by applicable law), such Option shall be treated as a Nonqualified
Stock Option.  Should any provision of the Plan not be necessary in order for
any Options to qualify as Incentive Stock Options, or should any additional
provisions be required, the Committee may amend the Plan accordingly, without
the necessity of obtaining the approval of the Shareholders of the Company.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(c)   Types and Nature of Stock Appreciation Rights.  Stock Appreciation Rights
may be “Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option.  Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares, or both, in value equal to the product of (i)
the excess of the Fair Market Value of one Share over the exercise price per
Share subject to the applicable Stock Appreciation Right, multiplied by (ii) the
number of Shares in respect of which the Stock Appreciation Right has been
exercised.  The applicable Award Agreement shall specify whether such payment is
to be made in cash or Shares or both, or shall reserve to the Committee or the
Participant the right to make that determination prior to or upon the exercise
of the Stock Appreciation Right.
 
(d)   Tandem SARs.  A Tandem SAR may be granted at the Grant Date of the related
Option.  A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 6, and shall have the same exercise price as the related
Option.  A Tandem SAR shall terminate or be forfeited upon the exercise or
forfeiture of the related Option, and the related Option shall terminate or be
forfeited upon the exercise or forfeiture of the Tandem SAR.
 
(e)   Exercise Price.  The exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a Share on the Grant Date; provided, however, that if an Incentive Stock Option
is granted to a Ten Percent Shareholder, the exercise price shall be no less
than One Hundred Ten Percent (110%) of the Fair Market Value of the Share on the
Grant Date.  In no event may any Option, Tandem SAR, or Free-Standing SAR
granted under the Plan (i) be amended, other than pursuant to Section 4(d), to
decrease the exercise price thereof, (ii) be cancelled in conjunction with the
grant of any new Option or Free-Standing SAR with a lower exercise price, (iii)
with respect to Options and Stock Appreciation Rights with an exercise price
that is above the then-Fair Market Value of a Share, be cancelled and replaced
with the grant of any new Award or other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) or (iv) otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option or
Free-Standing SAR, unless such amendment, cancellation or action is approved by
the Company’s Shareholders.
 
(f)   Term.  The Term of each Option and each Free-Standing SAR shall be fixed
by the Committee but shall not exceed ten (10) years from the Grant Date;
provided, that the Term of an Incentive Stock Option granted to a Ten Percent
Shareholder shall not exceed five (5) years.
 
(g)   Vesting and Exercisability.  Except as otherwise provided herein, Options
and Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee; provided,
however that Options or Free-Standing SARs may not be exercisable before the
expiration of one year from the date the Option or Free-Standing SAR is granted.
 
(h)   Method of Exercise.  Subject to the provisions of this Section 6, Options
and Free-Standing SARs may be exercised, in whole or in part, at any time during
their applicable Term by giving written notice of exercise to the Company
specifying the number of Shares as to which such Option or Free-Standing SAR is
being exercised.  In the case of the exercise of an Option, such notice shall be
accompanied by payment in full of the exercise price (which shall equal the
product of such number of Shares multiplied by the applicable exercise price) by
certified or bank check or such other instrument as the Company may accept.  If
approved by the Committee, payment, in full or in part, may also be made as
follows:
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(i) Payment of the exercise price, and, if requested, the amount of any federal,
state, local or foreign withholding taxes, may be made in the form of
unrestricted Shares (by delivery of such shares or by attestation) of the same
class as the Shares subject to the Option already owned by the Participant
(based on the Fair Market Value of the Shares on the date the Option is
exercised).
 
(ii) To the extent permitted by applicable law, payment may be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale proceeds necessary to pay the exercise price, and, if
requested, the amount of any federal, state, local or foreign withholding
taxes.  To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms.
 
(iii) Payment may be made by instructing the Company to withhold a number of
Shares having a Fair Market Value (based on the Fair Market Value of the Shares
on the date the applicable Option is exercised) equal to the product of (A) the
exercise price, multiplied by (B) the number of Shares in respect of which the
Option shall have been exercised, and, if requested, the amount of any federal,
state, local or foreign withholding taxes.
 
(i) Delivery; Rights of Shareholders.  No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld.  The Participant shall have all of the
rights of a Shareholder of the Company holding the class or series of Shares
that is subject to the Option or Stock Appreciation Right (including, if
applicable, the right to vote the applicable Shares and the right to receive
dividends), when the Participant (i) has given written notice of exercise, (ii)
if requested, has given the representation described in Section 14(a) and (iii)
in the case of an Option, has paid in full for such Shares, including any
applicable taxes.
 
(j)   Nontransferability of Options and Stock Appreciation Rights.  No Option or
Free-Standing SAR shall be transferable by a Participant other than, for no
value or consideration, (i) by will or by the laws of descent and distribution
or (ii) in the case of a Nonqualified Option or Free-Standing SAR, as otherwise
expressly permitted by the Committee including, if so permitted, pursuant to a
transfer to the Participant’s family members, whether directly or indirectly or
by means of a trust or partnership or otherwise.  For purposes of the Plan,
unless otherwise determined by the Committee, “family member” shall have the
meaning given to such term in General Instructions A.1(a)(5) to Form S-8 under
the Securities Act of 1933, as amended, and any successor thereto.  A Tandem SAR
shall be transferable only with the related Option as permitted by this Section
6(j).  Any Option or Stock Appreciation Right shall be exercisable, subject to
the terms of the Plan, only by the Participant, the guardian or legal
representative of such Participant, or any person to whom such Option or Stock
Appreciation Right is permissibly transferred pursuant to this Section 6(j), it
being understood that the term “Participant” includes such guardian, legal
representative and other transferee; provided, however, that the term
“Termination of Service” shall continue to refer to the Termination of Service
of the original Participant.
 
(k)   Termination of Service.  Unless otherwise provided in the applicable Award
Agreement, to the extent an Option or Stock Appreciation Right is not vested and
exercisable, a Participant’s Options and Stock Appreciation Rights shall be
forfeited upon his or her Termination of Service, except as set forth below:
 
(i) Upon a Participant’s Termination of Service for any reason other than death,
Disability, Retirement or for Cause, any Option or Stock Appreciation Right held
by the Participant that was exercisable immediately before the Termination of
Service may be exercised at any time, subject to the Participant’s continued
compliance with the covenants and restrictions set forth in the applicable Award
Agreement, if any, until the earlier of (A) the ninetieth (90th) day following
such Termination of Service and (B) expiration of the Term thereof.
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(ii) Upon a Participant’s Termination of Service by reason of the Participant’s
death or Disability, any Option or Stock Appreciation Right held by the
Participant shall, vest and, subject to the Participant’s continued compliance
with the covenants and restrictions set forth in the applicable Award Agreement,
if any, be immediately exercisable at any time until the earlier of (A) the
first anniversary of the date of such death or Disability and (B) the expiration
of the Term thereof.
 
(iii) Provided that an Option or Stock Appreciation Right has been held for at
least two (2) years prior to a Participant’s Termination of Service for
Retirement, upon the Participant’s Termination of Service for Retirement, any
such Option or Stock Appreciation Right held by the Participant shall, vest and,
subject to the Participant’s continued compliance with the covenants and
restrictions set forth in the applicable Award Agreement, if any, be immediately
exercisable at any time until the earlier of (A) the third anniversary of such
Termination of Service and (B) expiration of the Term thereof.
 
(l)   Upon a Participant’s Termination of Service for Cause or if a
Participant’s Termination of Service for any reason occurs during the ninety
(90) day period following an event that would be grounds for a Termination of
Service for Cause, then all Options and Stock Appreciation Rights, whether
vested or non-vested, held by such Participant shall be forfeited and expire as
of the date of such Termination of Service, and the Company shall be entitled to
recover from the Participant at any time following the date of the Participant’s
Termination of Service any gains realized as a result of the exercise of any
Option or Stock Appreciation Right (whether at the time of exercise or
thereafter) during the ninety (90) day period following the Participant’s
Termination of Service.  The foregoing provision shall cease to apply upon a
Change in Control.
 
 
7.  
Restricted Stock

 
(a)    Nature of Awards and Certificates.  Shares of Restricted Stock are actual
Shares issued to a Participant, and shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more share certificates.  Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award, substantially in the following form:
 
“The transferability of this certificate, and the Shares represented hereby, is
subject to the terms and conditions (including forfeiture) of the Invesco Ltd.
2008 Global Equity Incentive Plan and any applicable Award Agreement.”
 
The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Participant shall
have delivered a share transfer form, endorsed in blank, relating to the Shares
covered by such Award.
 
(b) Terms and Conditions.  Shares of Restricted Stock shall be subject to the
following terms and conditions:
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(i) The Committee shall, prior to or at the time of grant, condition (A) the
vesting of an Award of Restricted Stock upon the continued service of the
Participant or (B) the grant or vesting of an Award of Restricted Stock upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the Participant.  In the event that the Committee
conditions the grant or vesting of an Award of Restricted Stock upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the Participant, the Committee may, prior to or at the time
of grant, designate an Award of Restricted Stock as a Qualified
Performance-Based Award.  The conditions for grant or vesting and the other
provisions of Restricted Stock Awards (including, without limitation, any
applicable Performance Goals) need not be the same with respect to each
Participant.  Except with respect to the death, disability or involuntary
termination (other than for Cause or unsatisfactory performance) of a
Participant, or the occurrence of a corporate transaction (including but not
limited to, a Change of Control) or special circumstances determined by the
Committee, an Award of Restricted Stock subject solely to the continued service
of an employee shall have a vesting period of not less than 2 years from the
date of grant (but permitting pro rata vesting over such time).
 
(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the Restriction Period, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Shares of Restricted Stock.
 
(iii) Except as provided in this Section 7 or in the applicable Award Agreement,
the Participant shall have, with respect to the Shares of Restricted Stock, all
of the rights of a Shareholder of the Company holding the class or series of
Shares that is the subject of the Restricted Stock, including, if applicable,
the right to vote the Shares.  Unless otherwise provided in the applicable Award
Agreement, cash dividends with respect to the Restricted Stock will be currently
paid to the Participant and, subject to Section 14(e) of the Plan, dividends
payable in Shares shall be paid in the form of Restricted Stock of the same
class as the Shares with which such dividend was paid, held subject to the
vesting of the underlying Restricted Stock.  If any Shares of Restricted Stock
are forfeited, the Participant shall have no right to future cash dividends with
respect to such Restricted Stock, withheld stock dividends or earnings with
respect to such Shares of Restricted Stock.
 
(iv) If and when any applicable Performance Goals are satisfied and/or the
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.
 
(c)   Termination of Service.  Unless otherwise provided in the applicable Award
Agreement, a Participant’s Share of Restricted Stock shall be forfeited upon his
or her Termination of Service, provided, however, that upon a Participant’s
Termination of Service by reason of the Participant’s death or Disability, the
restrictions and deferral limitations applicable to any Shares of Restricted
Stock shall lapse and such Shares of Restricted Stock held by such Participant
shall become free of all restrictions and become fully vested and transferable.
 
 
8.  
Restricted Stock Units

 
(a)   Nature of Awards.  Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, in an amount in cash, Shares, or both, based upon the Fair Market
Value of a specified number of Shares.
 
(b)   Terms and Conditions.  Restricted Stock Units shall be subject to the
following terms and conditions:
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(i) The Committee shall, prior to or at the time of grant, condition (A) the
vesting of Restricted Stock Units upon the continued service of the Participant
or (B) the grant or vesting of Restricted Stock Units upon the attainment of
Performance Goals or the attainment of Performance Goals and the continued
service of the Participant.  In the event that the Committee conditions the
grant or vesting of Restricted Stock Units upon the attainment of Performance
Goals or the attainment of Performance Goals and the continued service of the
Participant, the Committee may, prior to or at the time of grant, designate the
Restricted Stock Units as a Qualified Performance-Based Award.  The conditions
for grant or vesting and the other provisions of Restricted Stock Units
(including, without limitation, any applicable Performance Goals) need not be
the same with respect to each recipient.  Except with respect to the death,
disability or involuntary termination (other than for Cause or unsatisfactory
performance) of a Participant, or the occurrence of a corporate transaction
(including but not limited to, a Change of Control) or special circumstances
determined by the Committee, an Award of Restricted Stock Units subject solely
to the continued service of an employee shall have a vesting period of not less
than 2 years from the date of grant (but permitting pro rata vesting over such
time). An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest or at a later time specified by the Committee or in
accordance with an election of the Participant, if the Committee so permits,
that meets the requirements of Section 409A of the Code.
 
(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the Restriction Period, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Restricted Stock Units.
 
(iii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the Restriction Period, if any, the Participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber Restricted Stock Units.
 
(iv) The Award Agreement for Restricted Stock Units shall specify whether, to
what extent and on what terms and conditions the Participant shall be entitled
to receive current or deferred payments of cash, Shares or other property
corresponding to the dividends payable on the Shares (subject to Section 14(e)
below).
 
(c) Termination of Service.  Unless otherwise provided in the applicable Award
Agreement, a Participant’s Restricted Stock Units shall be forfeited upon his or
her Termination of Service, except as set forth below:
 
(i) Provided that such Restricted Stock Units have been held (A) for at least
two (2) years prior to a Participant’s Termination of Service by reason of the
Participant’s Retirement, with respect to any Restricted Stock Unit having a
three (3) year vesting period, and (B) for at least three (3) years prior to a
Participant’s Termination of Service by reason of the Participant’s Retirement,
with respect to any Restricted Stock Unit having a four (4) year vesting period,
upon a Participant’s Termination of Service by reason of the Participant’s
Retirement, any unpaid Restricted Stock Units held by the Participant shall
remain outstanding subject to the terms (including applicable vesting terms)
thereof and subject to the Participant’s continued compliance with the covenants
and restrictions set forth in the applicable Award Agreement, if any, shall be
earned and paid upon such time or times as such Restricted Stock Units would
have been earned and paid in accordance with their normal schedule consistent
with the terms of the applicable Award Agreement.
 
(ii) Upon a Participant’s Termination of Service by reason of the Participant’s
death, any unpaid Restricted Stock Units held by the Participant shall be
considered to be earned and payable in full, and any Restriction Period shall
terminate and such Restricted Stock Units shall be settled in cash or Shares
(consistent with the terms of the Award Agreement) as promptly as is
practicable.
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(iii) Upon a Participant’s Termination of Service by reason of the Participant’s
Disability, provided that such Disability constitutes a “disability” as defined
under Section 409A of the Code, subject to Section 11(f), any unpaid Restricted
Stock Units held by the Participant shall be considered to be earned and payable
in full, and any Restriction Period shall terminate and such Restricted Stock
Units shall be settled in cash or Shares (consistent with the terms of the Award
Agreement) as promptly as is practicable.
 
 
9.  
Other Stock-Based Awards

 
Other Stock-Based Awards may be granted under the Plan; provided, that any Other
Stock-Based Awards that are Awards of Shares that are unrestricted shall only be
granted in lieu of other compensation due and payable to the Participant.
 
 
10.  
Change in Control Provisions

 
(a)   Impact of Event.  Unless otherwise provided in the applicable Award
Agreement, unless Awards are not assumed, converted or replaced in connection
with a transaction that constitutes a Change in Control (in which case such
Awards shall vest immediately prior to the Change in Control), notwithstanding
any other provision of the Plan to the contrary, upon a Participant’s
Termination of Service during the twenty-four (24) month period following a
Change in Control, (x) by the Company other than for Cause or Disability or (y)
by the Participant for Good Reason:
 
(i) any Options and Stock Appreciation Rights outstanding which are not then
exercisable and vested shall become fully exercisable and vested;
 
(ii) the restrictions and deferral limitations applicable to any Shares of
Restricted Stock shall lapse and such Shares of Restricted Stock shall become
free of all restrictions and become fully vested and transferable;
 
(iii) all Restricted Stock Units shall be considered to be earned and payable in
full, and any deferral or other restriction shall lapse and any Restriction
Period shall terminate and such Restricted Stock Units shall be settled in cash
or Shares (consistent with the terms of the Award Agreement after taking into
account the effect of the Change in Control transaction on the Shares) as
promptly as is practicable;
 
(iv) subject to Section 12, the Committee may also make additional adjustments
and/or settlements of outstanding Awards as it deems appropriate and consistent
with the Plan’s purposes; and
 
(v) each outstanding Award shall be deemed to satisfy any applicable Performance
Goals at the maximum level of achievement.
 
(b)   Special Change in Control Post-Termination Exercise Rights. Unless
otherwise provided in the applicable Award Agreement, notwithstanding any other
provision of the Plan to the contrary, upon the Termination of Service of a
Participant without Cause or due to Disability or for Good Reason, during the
twenty-four (24) month period following a Change in Control, any Option or Stock
Appreciation Right held by the Participant as of the date of the Change in
Control that remains outstanding as of the date of such Termination of Service
may thereafter be exercised, until the later of (i) the last date on which such
Option or Stock Appreciation Right would be exercisable in the absence of this
Section 10(b) (taking into account the terms of Section 6(k) of the Plan and any
similar provisions in an Individual Agreement or Award Agreement) and (ii) the
earlier of (A) the third anniversary of such Change in Control and (B)
expiration of the Term of such Option or Stock Appreciation Right.
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(c) Notwithstanding the foregoing, if any Award is subject to Section 409A of
the Code, this Section 10 shall be applicable only to the extent specifically
provided in the Award Agreement and permitted pursuant to Section 11(f).
 
(d) In the event of a Change in Control, the Committee may in its discretion and
upon at least ten (10) days’ advance notice to the affected Participants, cancel
any outstanding Awards and pay to the holders thereof, in cash or Shares, or any
combination thereof, the value of such Awards based upon the price per Share
received or to be received by other Shareholders of the Company in the event.
 
 
11.  
Qualified Performance-Based Awards; Section 16(b); Section 409A

 
(a)   The provisions of the Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Participant who is or may be
a “covered employee” (within the meaning of Section 162(m)(3) of the Code) in
the tax year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, and all such
Awards shall therefore be considered Qualified Performance-Based Awards and the
Plan shall be interpreted and operated consistent with that intention.  When
granting any Award other than an Option or Stock Appreciation Right, the
Committee may designate such Award as a Qualified Performance-Based Award, based
upon a determination that (i) the recipient is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) with respect to such Award
and (ii) the Committee wishes such Award to qualify for the Section 162(m)
Exemption, and the terms of any such Award (and of the grant thereof) shall be
consistent with such designation (including, without limitation, that all such
Awards be granted by a committee composed solely of “outside directors” (within
the meaning of Section 162(m) of the Code)).
 
(b)   Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and/or payable (as applicable) upon
the achievement of one or more Performance Goals, together with the satisfaction
of any other conditions, such as continued employment, as the Committee may
determine to be appropriate; provided, however, that the outcome of the
Performance Goals must be substantially uncertain at the time the Committee
establishes the Performance Goals.
 
(c)   Neither the full Board nor any delegate of the Committee shall exercise
authority granted to the Committee to the extent that the exercise of such
authority would cause an Award designated as a Qualified Performance-Based Award
not to qualify for, or to cease to qualify for, the Section 162(m) Exemption.
 
(d)   The provisions of the Plan are intended to ensure that no transaction
under the Plan is subject to (and not exempt from) the short-swing recovery
rules of Section 16(b) of the Exchange Act and shall be construed and
interpreted in a manner so as to comply with such rules.
 
(e)   Notwithstanding any other provision of the Plan to the contrary, if for
any reason the appointed Committee does not meet the requirements of Rule 16b-3
of the Exchange Act or Section 162(m) of the Code, such noncompliance with the
requirements of Rule 16b-3 of the Exchange Act and Section 162(m) of the Code
shall not affect the validity of Awards, grants, interpretations or other
actions of the Committee.
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

(f)  It is the intention of the Company that no Award, unless otherwise
specified, shall constitute a “nonqualified deferred compensation plan” subject
to Section 409A of the Code, unless and to the extent that the Committee
specifically determines otherwise as provided in the immediately following
sentence, and the Plan and the terms and conditions of all Awards shall be
interpreted accordingly.  The terms and conditions governing any Awards that the
Committee determines will be subject to Section 409A of the Code, including any
rules for elective or mandatory deferral of the delivery of cash or Shares
pursuant thereto and any rules regarding treatment of such Awards in the event
of a Change in Control, shall be set forth in the applicable Award Agreement,
and shall comply in all respects with Section 409A of the Code.  Notwithstanding
any other provision of the Plan to the contrary, with respect to any Award, or
any amount payable pursuant to an Award Agreement, that constitutes a
“nonqualified deferred compensation plan” subject to Section 409A of the Code,
any payments (whether in cash, Shares or other property) to be made with respect
to the Award or Award Agreement upon the Participant’s Termination of Service
shall be delayed until the first day of the seventh month following the
Participant’s Termination of Service if the Participant is a “specified
employee” within the meaning of Section 409A of the Code (as determined in
accordance with the uniform policy adopted by the Committee with respect to all
of the arrangements subject to Section 409A of the Code maintained by the
Company and its Affiliates).
 
 
12.  
Term, Amendment and Termination

 
(a)   Effective Dates.  The Plan was adopted by the Board on February 28, 2008,
and will be effective as of the date (the “Effective Date”) it is approved by
the shareholders of the Company.
 
(b)   Termination.  The Plan will terminate on the tenth anniversary of the
Effective Date.  Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.
 
(c)   Amendment of the Plan.  The Board or the Committee may amend, alter, or
discontinue the Plan, but no amendment, alteration or discontinuation shall be
made which would materially impair the rights of the Participant with respect to
a previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable law or Applicable Exchange rule or to
prevent adverse tax or accounting consequences to the Company or Participants
under Section 409A of the Code or accounting rules.  Notwithstanding the
foregoing, no such amendment shall be made without the approval of the Company’s
Shareholders (i) to the extent such approval is required (A) by applicable law
or  Applicable Exchange rule as in effect as of the date hereof or (B) under
applicable law or Applicable Exchange rule as may be required after the date
hereof, (ii) to the extent such amendment would materially increase the benefits
accruing to Participants under the Plan, (iii) to the extent such amendment
would materially increase the number of securities which may be issued under the
Plan or (iv) to the extent such amendment would materially expand the
eligibility for participation in the Plan.
 
(d)   Amendment of Awards.  Subject to Section 6(e), the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption or without the Participant’s consent materially
impair the rights of any Participant with respect to an Award, except such an
amendment made to cause the Plan or Award to comply with applicable law,
Applicable Exchange rule or accounting rules.
 
 
13.  
Unfunded Status of Plan

 
It is currently intended that the Plan constitute an “unfunded” plan.  The
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Shares or make payments; provided,
however, that unless the Committee otherwise determines, the existence of such
trusts or other arrangements is consistent with the “unfunded” status of the
Plan.
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
14.  
General Provisions

 
(a)   Conditions for Issuance.  The Committee may require each person purchasing
or receiving Shares pursuant to an Award to represent to and agree with the
Company in writing that such person is acquiring the Shares without a view to
the distribution thereof.  The certificates for such Shares may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer.  Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to fulfillment of
all of the following conditions:  (i) listing or approval for listing upon
notice of issuance, of such Shares on the Applicable Exchange; (ii) any
registration or other qualification of such Shares of the Company under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and (iii)
obtaining any other consent, approval or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.
 
(b)   Additional Compensation Arrangements.  Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.
 
(c)   No Contract of Employment.  The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.
 
(d)   Required Taxes.  No later than the date as of which an amount first
becomes includible in the gross income of a Participant for federal, state,
local or foreign income or employment or other tax purposes with respect to any
Award under the Plan, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount.  Unless otherwise determined by the Company, withholding
obligations may be settled with Shares, including Shares that are part of the
Award that gives rise to the withholding requirement, having a Fair Market Value
on the date of withholding equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes.  The obligations of the Company under
the Plan shall be conditional on such payment or arrangements, and the Company
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to such Participant.  The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Shares.
 
(e)   Limitation on Dividend Reinvestment and Dividend
Equivalents.  Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment, and the payment of Shares with respect to
dividends to Participants holding Awards of Restricted Stock Units, shall only
be permissible if sufficient Shares are available under Section 4 for such
reinvestment or payment (taking into account then outstanding Awards).  In the
event that sufficient Shares are not available for such reinvestment or payment,
such reinvestment or payment shall be made in the form of a grant of Restricted
Stock Units equal in number to the Shares that would have been obtained by such
payment or reinvestment, the terms of which Restricted Stock Units shall provide
for settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 14(e).
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(f)   Designation of Death Beneficiary.  The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible Individual, after such Participant’s
death, may be exercised.
 
(g)   Subsidiary Employees.  In the case of a grant of an Award to any employee
of a Subsidiary or Affiliate, the Company may, if the Committee so directs,
issue or transfer the Shares, if any, covered by the Award to the Subsidiary or
Affiliate, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Subsidiary or Affiliate will transfer the
Shares to the employee in accordance with the terms of the Award specified by
the Committee pursuant to the provisions of the Plan.  All Shares underlying
Awards that are forfeited or canceled shall revert to the Company.
 
(h)   Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Georgia, without reference to principles of conflict of
laws.  The captions of the Plan are not part of the provisions hereof and shall
have no force or effect.
 
(i)   Non-Transferability.  Except as otherwise provided in Section 6(j) or by
the Committee, Awards under the Plan are not transferable except by will or by
laws of descent and distribution.
 
(j)   Foreign Employees and Foreign Law Considerations.  The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) tax, legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such tax, legal or regulatory provisions.
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
ANNEX A
 
SPECIAL RULES RELATING TO
AUSTRALIAN PARTICIPANTS
 
1  
Application

 
This Annex A applies to Awards granted to Participants who are Australian
residents for the purposes of Australian income tax laws at the time of grant.
 
2  
Operative provisions

 
Notwithstanding anything in the Plan and in the Award Agreement to the contrary:
 
(a)  
the Committee has no power to accelerate vesting of the Restricted Stock Units
granted to Participants in the first 12 months of the relevant Award;

 
(b)  
no Restricted Stock Units shall vest automatically upon a Participant’s
Termination of Service due to Retirement; and

 
(c)  
a Termination of Service will be deemed to have occurred where a recipient
ceases employment with their employer, a holding company of their employer, a
subsidiary of their employer or a subsidiary of a holding company for the
purposes of Subdivision 83A of the Income Tax Assessment Act 1997 (Cth).

 
 
 
